     Case: 1:21-cv-00338 Document #: 13 Filed: 08/11/21 Page 1 of 3 PageID #:67



                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SHONDRELL STEPHENSON                                     )
                                                         )
                Plaintiff,                               )
                                                         )
                                                         )        Case No. 21-cv-338
                   v.                                    )
                                                         )
CITY OF CHICAGO and CHICAGO POLICE                       )        Judge Sharon Johnson Coleman
OFFICERS WILFREDO ORTIZ, Star #9748,                     )
and ADAM ALTENBACH, Star #13832                          )
                                                         )
                                                         )
                Defendants.                              )


                                                ORDER

         Plaintiff Shondrell Stephenson sued the City of Chicago, police officer Wilfredo Ortiz, and

police officer Adam Altenbach for violating the U.S. Constitution and various state laws during an

arrest. Before the Court is defendants’ motion to dismiss plaintiff’s complaint [7]. Plaintiff

voluntarily dismissed Counts I, II, and V, so the only disputed counts are Counts III (unlawful

pretrial detention), IV (conspiracy to deprive constitutional rights), VI (malicious prosecution), and

VII (indemnification). For the reasons set forth below, the motion is granted.

    I.      Background

         The following facts are taken from plaintiff’s complaint, which the Court must accept as true

for purposes of a motion to dismiss. The Court notes that the following recitation of facts is brief

given plaintiff’s limited factual allegations in his complaint. On July 4, 2017, plaintiff was at a

“friends and family” cookout celebrating Independence Day. Compl. ¶ 6. At around 1:25pm,

officers Ortiz and Altenbach entered the “private residence located at 10019 S. State Street” and

arrested him. Id. at ¶¶ 6-7. Plaintiff alleges that the officers arrested him without any justification

and that plaintiff was not violating any laws immediately before or during his arrest. Plaintiff further

                                                     1
      Case: 1:21-cv-00338 Document #: 13 Filed: 08/11/21 Page 2 of 3 PageID #:68



alleges that the officers “commenced criminal proceedings” against him knowing there was no

probable cause to arrest him. Id. at ¶ 11.

    II.       Legal Standard

           When considering a Rule 12(b)(6) motion, the Court accepts all the plaintiff’s allegations as

true and views them in the light most favorable to the plaintiff. Lavalais v. Vill. of Melrose Park, 734

F.3d 629, 632 (7th Cir. 2013). A complaint must contain allegations that “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is facially plausible

when the plaintiff alleges “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 678. The plaintiff does not need to plead

particularized facts, but the allegations in the complaint must be more than speculative. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Formulaic” recitations of the elements of a cause of

action are insufficient. Id. at 555.

    III.      Analysis

           Plaintiff repeatedly alleges throughout the complaint that the officers did not have probable

cause to arrest him. See generally Compl. The complaint also alleges that the defendant officers had

not received any calls of disturbances at plaintiff’s location. Id. at ¶ 9. The complaint does not

allege factual details surrounding the basis of the unlawful pretrial detention and conspiracy claims.

The complaint also does not allege factual detail regarding the arrest such as the crimes he was

arrested for, how long plaintiff was detained for, or if plaintiff is currently incarcerated. The Court

agrees with defendants that the complaint “leaves completely to the speculation of the reader what

occurred on July 4, 2017.” Dkt. 7, Defendants’ Motion to Dismiss, at 9.

           Without more detail, this Court cannot determine if plaintiff has a cognizable cause of

action. For example, section 1983 claims cannot proceed until criminal proceedings end in the

defendant’s favor or the resulting conviction has been invalidated. See Savory v. Cannon, 947 F.3d


                                                      2
     Case: 1:21-cv-00338 Document #: 13 Filed: 08/11/21 Page 3 of 3 PageID #:69



409, 418 (7th Cir. 2020). The instant complaint merely alleges that the criminal proceedings were

resolved “in a manner affirmative and indicative of the Plaintiff’s innocence.” Compl. ¶ 12. This

vague, conclusory statement is insufficient for purposes of a motion to dismiss.

          For Fourth Amendment claims and Illinois malicious prosecution claims, plaintiffs must

adequately allege that the defendants lacked probable cause. See McBride v. Grice, 576 F.3d 703, 706

(7th Cir. 2009); see also Washington v. Summerville, 127 F.3d 522, 557 (7th Cir. 1997). Plaintiff’s

allegations that the defendants lacked probable cause are conclusory and insufficient to state a claim.

See Roldan v. Town of Cicero, 2018 WL 1469011, at *5 (N.D. Ill. Mar. 26, 2018) (citing Daniels v.

Southfort, 6 F.3d 482, 484-485 (7th Cir. 1993) and Sherrod v. Travis, 2013 WL 593955, at *4 (N.D. Ill.

Feb. 15, 2013), dismissing bare allegations that defendants arrested plaintiffs without probable

cause). Plaintiff’s section 1983 claims (unlawful pretrial detention and conspiracy) and malicious

prosecution claims are dismissed without prejudice. Plaintiff’s indemnification claim is also

dismissed since plaintiff failed to respond to defendants’ motion to dismiss that claim.

    IV.      Conclusion

          Defendants’ motion to dismiss [7] is granted. Plaintiff’s complaint is dismissed without

prejudice and plaintiff has 30 days to file an amended complaint. IT IS SO ORDERED.



Date: August 11, 2021                                     Entered: ___________________________
                                                                 SHARON JOHNSON COLEMAN
                                                                 United States District Court Judge




                                                     3
